Citation Nr: 0823156	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-22 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder ("PTSD").  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied service connection for PTSD.  


FINDING OF FACT

The record includes a medical diagnosis of PTSD and probative 
evidence of exposure to stressors in service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The veteran's service connection claim for PTSD has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Analysis

The veteran submitted statements he was exposed to stressors 
in Vietnam during combat situations.  He was a sniper while 
in service, and asserts he was involved in combat situations.  
He related an incident where he was forced to carry charred 
enemy corpses for disposal after a napalm attack.  He 
indicates he continues to have thoughts of that event, 
including mental images of the corpses.  The veteran recalls 
another event where he was forced to crawl into holes in the 
ground to avoid enemy grenade attack.  He states he was in 
total darkness, and he was so fearful he had to stop himself 
from crying.  Although he could not see them, he knew the 
enemy surrounded him, and he thought he was going to die 
without ever seeing his attackers.  

He indicated in a September 2005 VA exam that his symptoms 
included dreams about Vietnam.  He noted he does not want to 
talk about his combat experiences, and he has panic attacks 
when he goes outdoors.  The veteran also stated that he 
avoids social situations.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 
see also Cohen v. Brown, 10 Vet. App. at 138.  Regardless of 
whether the veteran is determined to have engaged in combat, 
a veteran is still required to show evidence of a current 
disability and a link between that current disability and 
service.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's DD-Form 214 indicates that he served as a 
rifleman while on active duty.  He is credited with three 
years, three months, and seven days of active service.  He 
received, in pertinent part, the National Defense Service 
Medal, Vietnamese Service Medal w/2*, Vietnamese Campaign 
Medal w/device, Presidential Unit Citation Medal, Vietnamese 
Cross of Gallantry, and a Purple Heart.  The veteran's 
service records indicate he participated in combat operations 
in Da Nang and on two occasions in the Quang Tri Province. 

The veteran has provided consistent statements with respect 
to the stressors he was exposed to in service and there is no 
reason shown to doubt his credibility.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The personnel records, 
particularly the military occupational specialty he had in 
Vietnam and his noted combat experience in Da Nang and in the 
Quang Tri Province corroborate the veteran's statements.  
While specific documentation of the events the veteran 
experienced in service are not shown, based on the veteran's 
credible statements, personnel records reflecting 
participation in combat, and with no evidence to the 
contrary, these events are presumed to have taken place.

Veteran Center notes describing the veteran's counseling from 
October 2005 to May 2005 state that the veteran continues to 
"struggle with PTSD symptoms."  The notes indicate that the 
claimant will "continue regular counseling session focusing 
on assessing and treating PTSD symptoms," including 
nightmares and panic attacks. However, the psychologist 
declined to diagnose the claimant with PTSD.  

In September 2005 the claimant underwent a VA examination.  
The veteran complained of an inability to discuss his Vietnam 
experiences without discomfort, dreams about Vietnam, and 
intense psychological distress when outdoors by himself.  The 
examiner indicated the claimant had symptoms of avoidance, 
but he did have close relationships with family and friends.  
The examiner continued that the veteran had no sleep 
difficulty, irritability or difficulty concentrating.  
Although the examiner noted the veteran had combat experience 
with some symptoms, he concluded the veteran did not describe 
symptoms sufficient for a diagnosis of PTSD.  

A Readjustment Counselor Specialist prepared a counseling 
assessment on the veteran in July 2006.  The assessment noted 
symptoms, including: intrusive, unwanted memories of combat 
once or twice a week; distressing dreams of combat twice a 
month; severe emotional difficulties almost daily when 
reminded of combat; severe avoidance several times a week; 
severe sleep disturbance several times a week; irritability 
and anger outbursts several times a week; severe 
hypervigilance; and exaggerated startle response.  The 
counselor concluded the veteran meets the DSM-IV criteria for 
severe combat related PTSD.  

The Board notes that there are two contradictory medical 
opinions that were considered in this case.  In this regard, 
the September 2005 VA examiner reviewed the evidence of 
record, examined the claimant and opined that the claimant 
did not meet the full criteria for PTSD.  While the July 2006 
counselor did not review the veteran's claims file, he 
accepted the veteran's statements regarding his combat as 
true.  The traumatic events were noted to have occurred in 
June 1966 when he was on patrol and was ambushed and thought 
he was going to die.  He was wounded in the arm during this 
event.  The counselor concluded that the veteran does suffer 
from PTSD, and seemingly based this opinion on the veteran's 
history of combat stressors, which the Board considers to be 
credible given the documentation of his military specialty as 
a rifleman during Vietnam.  There is no reason shown to value 
one medical opinion over the other, the medical evidence is 
more or less equally balanced.  

In view of the totality of the evidence, the Board finds that 
it is at least as likely as not that PTSD was incurred in 
active service.  By extending the benefit of the doubt to the 
veteran, service connection is warranted.  See 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the rules and payment of monetary benefits.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


